People v Ruis (2014 NY Slip Op 06614)
People v Ruis
2014 NY Slip Op 06614
Decided on October 1, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on October 1, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentPETER B. SKELOS, J.P.
JOHN M. LEVENTHAL
SYLVIA O. HINDS-RADIX
COLLEEN D. DUFFY
HECTOR D. LASALLE, JJ.


2012-04811
 (Ind. No. 2316/01)

[*1]The People of the State of New York, respondent, 
vLuis Eduardo Buenos Ruis, also known as Jorge Rodriguez, appellant.
Lynn W. L. Fahey, New York, N.Y. (Ellen Fried of counsel), for appellant.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Leonard Joblove and Jodi L. Mandel of counsel), for respondent.
DECISION & ORDER
Appeal by the defendant from a resentence of the Supreme Court, Kings County (Reichbach, J.), imposed April 25, 2012, upon his conviction of manslaughter in the first degree and criminal possession of a weapon in the second degree, the resentence being periods of postrelease supervision in addition to the determinate terms of imprisonment previously imposed on October 15, 2002.
ORDERED that the resentence is affirmed.
Inasmuch as the defendant had not yet completed serving his originally imposed sentence of imprisonment when he was resentenced, his resentencing to terms including the statutorily required periods of postrelease supervision did not violate the double jeopardy and due process clauses of the United States Constitution (see People v Lingle, 16 NY3d 621, 630-632; People v Harrison, 112 AD3d 967; People v Hernandez, 110 AD3d 918, 919; People v Rogers, 105 AD3d 776, 777).
SKELOS, J.P., LEVENTHAL, HINDS-RADIX, DUFFY and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court